 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:16-cr-153-JAM-EFB P
12                       Respondent,
13           v.                                         ORDER
14    JAROD PERDICHIZZI,
15                       Movant.
16

17          Movant has filed a pro se motion to vacate, set aside, or correct his sentence pursuant to

18   28 U.S.C. § 2255. ECF No. 58. However, it appears that he was represented by counsel at the

19   time of that filing and that the motion should be stricken.

20          The docket indicates that he is currently represented by counsel. On April 19, 2018,

21   movant’s previous counsel – Michael Petrik – moved to withdraw, ECF No. 55, and Mr. Petrik’s

22   representation was terminated on April 27, 2018. ECF No. 56. On that date, Krista Hart was

23   appointed as attorney of record. Id. Months later – on December 3, 2018 – movant filed his pro

24   se § 2255 motion challenging the imposition of a $5000 assessment and arguing that trial counsel

25   was ineffective in failing to raise a similar challenge at sentencing. ECF No. 58.

26          Hybrid representation has not been authorized in this case. Absent such authorization, all

27   filings must be made by movant’s attorney of record. Accordingly, within seven days of the date

28   of service of this order, movant’s counsel shall show cause in writing why the current motion
                                                        1
 1   should not be stricken. Additionally, if movant’s counsel agrees that the current motion is not
 2   authorized, she shall indicate whether she intends to file a section 2255 motion on movant’s
 3   behalf in the near future.
 4          So Ordered.
 5   DATED: February 8, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
